Citation Nr: 0011855	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  95-04 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
fungus infection of the feet, for the period prior to July 6, 
1995. 

2.  Entitlement to an increased rating for fungus infection 
of the feet, currently evaluated as 30 percent, from July 6, 
1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to January 
1947.

By rating decision in September 1947, service connection was 
granted for fungus infection of the feet.  The veteran was 
notified of this action by letter dated that same month at 
his address of record.  The letter was not returned as 
undeliverable.  By letter dated in June 1952, the veteran 
wrote the veteran at his then address of record that the 
degree of severity of his service connected fungus condition 
remained the same.  In April 1992, the veteran filed a claim 
for an increased rating for his service connected disability.  
This appeal arises from the July 1993 rating decision from 
the Pittsburgh, Pennsylvania Regional Office (RO) that 
continued the evaluation of the veteran's service connected 
fungus infection of the feet at 0 percent.  A Notice of 
Disagreement was filed in August 1993 and a Statement of the 
Case was issued in October 1993.  A substantive appeal was 
filed in November 1993 with no hearing requested.  

In April 1994, a hearing at the RO before a local hearing 
officer was held.  

By rating action of July 1994, the RO increased the 
evaluation for the veteran's service connected fungus 
infection of the feet from 0 percent to 10 percent, effective 
from April 1992.  By rating action of March 1996, the 
evaluation of the veteran's service connected fungus 
infection of the feet was increased from 10 percent to 30 
percent, effective from July 6, 1995.  The veteran has 
continued his appeal of the increased rating.  It should be 
noted, however, that the RO has considered this as a request 
for entitlement to an earlier effective date, as noted in the 
November 1999 Supplemental Statement of the Case; however, a 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the issues on appeal are those listed on the title 
page of this decision.  

This case was remanded in January 1997 for further 
development.  The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating is plausible, 
and all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  For the period prior to July 6, 1995, the manifestations 
of the veteran's fungus infection of the feet was most 
closely analogous to disability characterized by extensive 
lesions, constant itching and disfigurement; neither 
ulceration, nervous manifestations or an exceptionally 
repugnant condition has been demonstrated.

3.  For the period from July 6, 1995, the manifestations of 
the veteran's fungus infection of the feet was most closely 
analogous to disability characterized by extensive lesions, 
constant itching and disfigurement; neither ulceration, 
nervous manifestations or an exceptionally repugnant 
condition has been demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 30 percent 
and no greater prior to July 6, 1995 for fungus infection of 
the feet have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.118, Diagnostic Code 7806 (1999).

2.  The criteria for the assignment of a rating in excess of 
30 percent for fungus infection of the feet for the period 
from July 6, 1995 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.118, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On the service separation examination in November 1946, it 
was noted that the veteran had a mild fungus infection of the 
feet.  

By rating action of September 1947, service connection for 
fungus infection of the feet was granted. 

In March 1992, the veteran filed a claim for an increased 
rating for the service connected fungus infection of the 
feet.

On a VA examination in February 1993, the veteran had 
complaints to include pruritus and flaking skin of the feet.  
On examination, the veteran had red, flaky areas of the soles 
of the feet in between the toes and a fungal infection of all 
the toenails.  It was noted that there were no nervous 
manifestations and color photographs were not necessary.  The 
diagnoses included fungal infection of the feet and fungal 
infection of the toenails.  

By rating action of July 1993, the 0 percent evaluation for 
the veteran's service connected fungus infection of the feet 
was continued.  The current appeal to the Board arises from 
this action.

At the RO hearing in April 1994, the veteran testified that 
he had flare-ups of the fungal infection of his feet during 
the summer and winter.  His feet were in bad shape six months 
of the year.  He had the infection between the cracks of the 
toes and on the balls of the feet.  There was a place on the 
ball of the foot that would not heal.  It affected the 
toenails, but did not did not destroy them, as he would keep 
them clipped.  He had to change his socks at least every 
other day.  When he was working, he could not wear heavy 
socks.  Rather, he had to wear smooth stockings that would 
not be rough on his feet.  He did not have much bleeding of 
the feet, but he did have irritations.  He tried to control 
it as much as possible.  He had some difficulty walking, his 
right foot was worse than the left and he would sometime 
limp.  He had been self medicating with over the counter 
lotions and creams, which helped.  His feet had never been 
completely clear of the infection.  His symptoms were scaling 
and redness.  

At a VA examination in May 1994, the veteran complained of 
pruritus of the feet, especially when sweating, and he 
complained of swelling of the feet.  On examination, there 
was a scale over the soles and lateral feet, bilaterally, 
with dystrophic, yellow toenails on both feet.  There was a 
maceration of the toe webs.  A KOH examination was positive 
for hyphae.  The diagnoses included tinea pedis and tinea 
unguium.  

By rating action of July 1994, an increased evaluation of 10 
percent was granted for the veteran's service connected 
fungus infection of the feet, effective from April 1992.

In a December 1995 report to the RO, Thomas J. Schmitt, M.D., 
indicated that the veteran had been his patient since August 
1992.  The veteran complained of pain in both feet in the 
area of the instep on ambulation and pruritic painful and 
erythematous areas of eczema in all interdigital areas on 
both feet.  On examination, the veteran's feet had 
erythematous scaly pruritic eczematoid rash over all 
interdigital areas of both feet.  The veteran had normal heel 
and toe, squatting, and hopping movements.  He had free and 
full range of motion in all joints.  There was no redness, 
enlargement, effusions, swelling, or tenderness of the 
joints.  The impression included that the veteran had chronic 
and demonstrable eczematous lesions in both interdigital 
spaces that were extremely painful while periodic on 
ambulation.  He responded only minimally to treatment with 
steroid creams.  It was especially pronounced and troublesome 
in warm weather.  

By rating action of March 1996, the evaluation of the 
veteran's service connected fungus disability of the feet was 
increased from 10 percent to 30 percent, effective from July 
6, 1995. 

A December 1997 notation from Dr. Schmitt indicates that the 
veteran was seen by him in October 1995, November 1995, 
December 1995, and August 1996 for eczema of the feet.  

Treatment records dated from August 1992 to February 1999 
received from Dr. Schmitt in February 1999 show that in June 
1995, it was noted that the veteran had no problem with 
eczema on that day.  In October 1995, the veteran was seen 
with erythematous lesions of both feet.  In November 1995, 
the veteran was seen with complaints of erythematous lesions 
of both feet, in the interdigital area and on the heel.  The 
assessment included erythematous lesion, pruritic, of both 
feet.  In December 1995, the veteran was seen with pruritic 
and inflamed eczema of the interdigital spaces.

A treatment record from Dr. Schmitt from March 1999 shows 
that the veteran was seen with complaints of pain of both 
feet on ambulation.  On examination of both feet, the pulses 
were good and the neurological examination was okay.  The 
plan was frequent periods of foot elevation. 

On a VA examination in April 1999, the veteran was seen with 
complaints of inability to wear normal sized shoes secondary 
to pain of the toenails as well as recurring scaling and 
fissuring of the feet.  On examination, the veteran had scale 
of the plantar surface of the feet in a moccasin 
distribution.  He also had thickening and yellow dystrophy of 
almost all of the toenails, and the thickness of the toenails 
may have been the reason he was unable to wear tight-fitting 
shoes.  The impression was onychomycosis and tinea pedis, 
which was related to the infection while in service.  It was 
additionally noted that the veteran had fungal infections for 
many years.  As it progressed it initially involved toewebs 
and plantar surfaces and then started to infect toenails.  In 
comparing the 1994 and 1999 skin examinations, the toeweb and 
toenail conditions remained similar.  According to the 
veteran's own statement, his skin condition got worse in hot 
weather.  This was because fungi grow better in hot humid 
conditions.  When the weather was colder, the fungi would 
grow slower and the veteran's skin would get better 
spontaneously. 

On a VA examination in September 1999, the veteran complained 
of onychomycosis and tenia pedis.  He reported that it 
affected his walking.  Larger shoes were necessary to prevent 
damage to the nail area.  The main symptoms were pruritus of 
the feet as well as painful, tight skin.  He had difficulty 
cutting the nails.  On examination, the veteran had extensive 
scale about the feet bilaterally.  A potassium hydroxide 
examination did not reveal any hindful [sic] elements.  It 
may have been negative because of the veteran's past 
medication.  All ten toenails revealed yellowish 
discoloration of the entire nail plate with subungual debris.  
There was no evidence of ulceration of the feet.  It was 
further noted that the veteran was sent for photographs of 
the feet and failed to report.

Associated with the file was a VA outpatient record from June 
1999 that shows that the veteran was seen for follow up.  He 
had a history to include toenail onychomycosis.  On 
examination, there was no pedal edema.  There was deformity 
of the toenails present of both feet.

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

In Wood v. Derwinski, 1 Vet. App. 190 (1991) the Court 
indicated that in order to trigger the duty to assist, a 
veteran must do more than passively wait.  Thus, the Court 
indicated that the duty to assist is not always a one-way 
street and veterans must cooperate with VA's efforts to 
provide adequate medical examinations.  See also Olson v. 
Principi, 3 Vet. App. 480 (1992).  The Board finds that all 
reasonable efforts have been expended by VA to afford the 
veteran a complete VA examination that includes photographs 
of the veteran's feet.  Due to the veteran's failure to 
cooperate with VA, photographs of the veteran's feet have not 
been provided.  Notwithstanding the veteran's failure to 
report for photographs, the Board will proceed to the merits 
of the claim and, as will be demonstrated below, the evidence 
currently of record is adequate to evaluate the veteran's 
claim.  Therefore the Board is satisfied that all relevant 
available evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist under 38 U.S.C.A. § 5107(a).  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran's service connected fungus infection of the feet 
is an unlisted disability in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  Therefore, it is permissible 
to rate under a closely related disease or injury.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  Therefore, the veteran's fungus infection of the 
feet shall be rated under Diagnostic Code (DC) 7806 for 
Eczema.

Under applicable criteria, a 10 percent rating is warranted 
for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating is warranted for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating is warranted for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. Part 
4, Diagnostic Code 7806. 

A.  Prior to July 6, 1995

The record supports a rating of 30 percent for the period 
prior to July 6, 1995 as there is evidence of constant 
itching, extensive lesions, and disfigurement.  The April 
1999 VA examination evidence shows that the veteran had 
extensive scaling and thickening and yellow dystrophy of the 
toenails.  It was noted that the veteran's toeweb and toenail 
conditions remained similar to a 1994 examination.  The VA 
examination in May 1994 showed the veteran had itching and a 
KOH examination was positive for hyphae.  A higher rating is 
not available.  There is simply no evidence of ulceration, 
crusting or systemic or nervous manifestations referable to 
the condition of the feet.


B.  From July 6, 1995

The record does not support the veteran's claim for a rating 
in excess of 30 percent for a fungus infection of the feet 
from July 6, 1995, as there is no evidence of ulceration, 
crusting or systemic or nervous manifestations.  On the 
September 1999 VA examination, the examiner specifically 
noted that there was no evidence of ulceration of the feet.  
VA examinations and records from Dr. Schmitt contain no 
complaints by the veteran or medical findings indicating 
systemic or nervous manifestations.   Therefore, the evidence 
establishes that the symptoms do not meet the criteria for an 
increased rating in excess of 30 percent from July 6, 1995.  
While the examiner did not discuss all manifestations listed 
in the rating schedule, the totality of the evidence does not 
contain any findings that the skin disability caused crusting 
or systemic or nervous manifestations.  As to the examiner's 
failure to discuss whether the condition is exceptionally 
repugnant, it is noted that the veteran's disability is 
manifested by scaling of the feet without evidence of any 
open or weeping lesions and discolored and thickened 
toenails.  What constitutes an exceptionally repugnant 
condition is in the eyes of the beholder.  The veteran did 
not show up so that pictures could be taken of his feet.  In 
any case, it does not seem reasonable to conclude that an 
average person would find the veteran's condition more than 
markedly disfiguring.


ORDER

Entitlement to a 30 percent rating for fungus infection of 
the feet prior to July 6, 1995, is granted, subject to the 
law and regulations pertaining to the payment of monetary 
benefits.



Entitlement to a rating in excess of 30 percent for fungus 
infection of the feet from July 6, 1995 is denied.



		
	Iris S. Sherman
			Member, Board of Veterans' Appeals

 

